Exhibit 10.1




CRUDE TALL OIL SUPPLY AGREEMENT




THIS CRUDE TALL OIL SUPPLY AGREEMENT (this “Agreement”) is made and entered into
as of March 8, 2018, by and between Georgia-Pacific LLC, a Delaware limited
liability company (“Seller”), on behalf itself and on behalf of its direct and
indirect subsidiaries, and Ingevity Corporation, a Delaware corporation
(“Buyer”).


WHEREAS, Seller produces crude tall oil (as further described on Exhibit A,
“CTO”) at certain of its mills derived from Black Liquor Soap Skimmings (“BLSS”)
produced and originating at the Mills (as defined in Section 1(A));


WHEREAS, Seller and Buyer have negotiated the terms set forth herein on an arm’s
length basis to reflect market terms for the purchase and sale of CTO;


WHEREAS, Seller has a commercial interest in ensuring a long-term purchase
agreement for the production of its CTO and Buyer has a commercial interest in
maintaining consistent and long-term supply of CTO; and


WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase,
Seller’s production of CTO based on the percentage output of such production at
such mills as set forth on Exhibit A.


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and other good and valuable considerations, the receipt of which are
hereby acknowledged, and subject to terms, provisions and conditions set forth
herein, the parties hereto agree as follows:
 
1.
PURCHASE AND SALE



Seller agrees to sell to Buyer, and Buyer agrees to purchase and receive from
Seller, except as otherwise set forth herein, CTO produced and originating at
the Mills, upon the terms and conditions set forth herein:


A.
Mill Location: Seller’s mills as set forth on Exhibit A (each, a “Mill and
collectively, the “Mills”).



B.
Quality: CTO sold and delivered hereunder are not guaranteed to meet any
specific load-to-load quality specification but shall meet or (i) exceed the
minimum weighted quarterly average (“WQA”) specifications included in Exhibit A,
and (ii) be less than the maximum WQA specifications included in Exhibit A
(collectively, the “Specifications” and each a “Specification”). Seller may
provide Buyer with a written certificate of analysis (“C of A”) at the time of
delivery to Buyer setting forth the actual value of each Specification for (i)
each load of CTO or (ii) each delivery day, with such frequency to be mutually
agreed to by the Mill and Buyer. Buyer shall calculate the WQA for each
Specification using the values set forth in the C of A to the extent Seller
provides Buyer with a C of A at the frequency mutually agreed to by Buyer and
the applicable Mill. If Seller fails to provide a C of A at the frequency agreed
to by Buyer and the applicable Mill, then Buyer shall calculate the WQA in
accordance with Exhibit A and report it in writing to Seller by the fifteenth
(15th) day following the end of each calendar quarter; provided, however, that,
for purposes of timely monitoring the quality of CTO delivered hereunder, if
requested in writing by any Mill, Buyer shall provide Seller with a monthly
written report on the quality of CTO delivered from such Mill during each month.
Buyer and Seller will each use its commercially reasonable efforts to work
together to promptly identify any production issues or atypical trends which may
lead to a WQA which does not meet the Specifications, and Seller will use
commercially reasonable efforts to correct such identified production issues or
atypical trends. For clarity, loads of Below Standard Products (as defined
below) with one or more Negative Impacts (as defined below) shall be excluded
from calculations of WQA Specifications hereunder.



Seller will provide Buyer with at least thirty (30) days prior written notice if
any Mill will use (i) phosphorus-derived additives or (ii) anthraquinone, in
each case in the pulping process that produces BLSS for CTO to be sold to Buyer
hereunder (such notice, a “Process Change Notice”). Seller shall not provide CTO
to Buyer from any Mill which utilizes any co-products derived from any sulfite
pulping mill which may result in contaminated CTO.


i.     Quality parameters are set on an individual Mill basis. References below
to “Moisture Content,” “Acid Number,” “Hexane Insolubles,” and “Soap Number,”
are references to such terms associated with various Specifications as further
described in Exhibit A. If at the end of a calendar quarter, the WQA of CTO
quality





--------------------------------------------------------------------------------





of any particular Mill does not meet or (a) exceed the minimum Specification, or
(b) be less than the maximum Specification (as applicable “Below Standard
Product”), then Seller will provide a credit to Buyer on the next applicable
invoice (or, if the Agreement has been terminated, reimburse Buyer) as follows:


1.    Acid Number of CTO. Seller will provide a credit for the tons of Below
Standard Products sold to Buyer during such calendar quarter based on the amount
that the Mill-specific WQA is below the applicable Acid Number minimum
Specification. The following calculation will apply: (Mill WQA Acid Number -
Mill Acid Number Specification) divided by the Mill Acid Number Specification
multiplied by the then-current CTO purchase price, multiplied by the tons
delivered during the calendar quarter from the Mill = allowed $ credit. For
example, if a Mill sells 1,000 tons of CTO at a hypothetical purchase price of
$10 per ton with a WQA Acid Number of 160 and a Mill Acid Number Specification
of 165, the credit would be: ((165-160)/165)* $10 * 1,000 tons = $303.03.


2.    Moisture Content. Seller will provide a credit for excess moisture
included with CTO sold to Buyer during such calendar quarter as follows: The
credit shall be based on the amount that the WQA is above the Specification
maximum limit for each specific Mill. For example, if a specific Mill sells
1,000 tons that had a CTO Moisture Content WQA of thirteen percent (13%) and a
moisture Specification of two percent (2%), then Seller will provide a Below
Standard Product credit equal to (13% - 2%) * 1000 = 110 tons multiplied by the
then-current purchase price of CTO as described in Exhibits C and E hereto.


3.    Hexane Insolubles. Seller will provide a credit equal to eight percent
(8%) of the purchase price for the tons of Below Standard Product sold to Buyer
during such calendar quarter by the specific Mill if the WQA of Hexane
Insolubles exceeds the Specification for such Mill.
 
4.    Soap Number of CTO. Seller will provide a credit equal to eight percent
(8%) of the purchase price for the tons of Below Standard Product sold to Buyer
during such calendar quarter by the specific Mill if the WQA of the Soap Number
exceeds the Specification for that Mill.


ii.    If Seller provides a C of A, then Buyer has the right to do its own
testing to validate Seller’s testing accuracy. If Seller does not provide a C of
A, Seller has the right to do its own testing on any retained samples or on
samples which may be provided by Buyer at Seller’s reasonable request; provided
that no request for samples on CTO delivered in any calendar quarter more than
thirty (30) days following the end of such calendar quarter. In the event of a
discrepancy, a mutually acceptable third-party laboratory will be used to settle
the discrepancy. Each party agrees to: (a) accept the values provided by the
third party laboratory and (b) pay half of such laboratory’s costs. Seller shall
retain all samples for a period of thirty (30) days beyond the end of the
calendar quarter in which the related CTO loads are delivered.


iii.    Buyer shall take all Below Standard Products from the Mills. In the
event that Seller provides an individual load or loads of Below Standard
Products with one or more Negative Impacts (as defined below), Buyer may at its
option process in good faith such loads of Below Standard Products with one or
more Negative Impacts and the Specifications shall be used in the WQA
calculation and will be subject to the remedies for Below Standard Products in
accordance with the terms set forth herein. If Buyer decides not to process such
load or loads of Below Standard Products with one or more Negative Impacts,
Seller in its discretion shall then do one of the following: (a) take back such
load(s) with Seller reimbursing Buyer for its reasonable freight costs and third
party demurrage charges actually incurred; (b) instruct Buyer to dispose of such
loads with Seller reimbursing Buyer for its actual and reasonable costs incurred
for such disposal; or (c) if Buyer provides in writing the actual and reasonable
costs it would incur to accept and process such load(s), then Seller may, in its
sole discretion, agree to cover such costs and then allow Buyer to proceed with
processing such load(s). In the event Seller elects in its sole discretion to
pursue either of the foregoing options (a) or (b), Buyer shall have no
responsibility for payment to Seller for such load(s). For purposes of this
section, a “Negative Impact” refers to (a) a Below Standard Product failing to
meet any Negative Impact specification as set forth on Exhibit A or (b) a
Product that includes a new additive as a result of any temporary or permanent
process change at Seller’s Mill or Mills, such as a pulping agent or processing
third party BLSS containing a pulping agent, which would result in abnormal
plugging, fouling, or buildup in Buyer’s production system so as to interfere
with Buyer’s standard production process.


C.
Quantity: Seller shall be obligated to sell to Buyer, and Buyer agrees to
purchase and receive from Seller, on an annual basis the lesser of (x) 125,000
tons of CTO and (y) the aggregate output of CTO produced and originating at
Seller’s Mills as set forth on Exhibit A. Seller shall use its commercially
reasonable efforts to






--------------------------------------------------------------------------------





supply quantities of CTO evenly throughout each calendar quarter; provided,
however, that Buyer acknowledges that Mill outputs may vary significantly within
any given calendar quarter. Seller shall acidulate the entire BLSS output from
the Mills except to the extent any Mill is unable to acidulate such BLSS due to
a maintenance or unplanned outage of such Mill’s acidulation equipment. If such
maintenance outage extends for a period of more than 14 days but such Mill
otherwise continues to operate during this period, then Buyer may in
consultation with Seller purchase and timely remove BLSS from such Mill at the
price calculated in accordance with Exhibit B. As used in this Agreement, a
“ton” shall mean 2,000 pounds.


D.
Process Change: If (a) Seller implements an ongoing process change at a Mill
different from current operations that results in ongoing Negative Impacts of
more than 25% of CTO volume from such Mill in any calendar quarter or (b) Buyer
receives a Process Change Notice from Seller, then Buyer shall have the right to
discontinue such purchases of such Product from such Mill, and Seller shall have
the right to sell such Product to a third party until such time as the Negative
Impacts are no longer occurring or the conditions described in the Process
Change Notice is no longer in effect, as applicable, with no liability to Buyer
under this Agreement or at law or in equity in connection with such process
change. To the extent Seller is producing CTO at another mill location that
meets the Specifications set forth herein, Seller shall supply CTO from such
other mill location to the extent additional CTO (i) is available from such mill
location and (ii) is not contractually committed to be sold to a third party.
For the avoidance of doubt, to the extent that Seller sells CTO from other mill
locations pursuant to the immediately preceding sentence, Seller shall supply
such CTO, if any, (x) first to the extent of any volumes not contractually
committed to be sold to a third party and (y) then, if necessary, additional
volumes that become available for sale upon expiration or termination of such
third-party contracts.



E.
Freight: Buyer is responsible for timely providing suitable and sufficient
trucks, rail cars, flexi bags, iso containers or other bulk containers
(collectively, the “Logistics Equipment”) to the Mills for shipments of CTO from
the Mills. Seller will make commercially reasonable efforts to fully load rail
cars or tank trucks to minimize total cost of transportation. If the Product
volume of any tank truck or rail car used to transport such load from the
applicable Mill is below ninety five percent (95%) of its working capacity, then
Seller shall provide Buyer a credit equal to the transportation cost from the
Mill to Buyer’s facility multiplied by the percentage of working capacity of the
tank truck or rail car not utilized to transport such Product. For example, if a
railcar with a working capacity of 90.0 tons is shipped containing 80.0 tons of
CTO with a transportation cost of $9,000, then the credit would be
$9,000*(1-(80.0/90.0)) = $1,000.



2.
TERM



A.
This Agreement shall be effective for an initial term of twenty (20) years,
beginning on the date hereof and ending on March 8, 2038 (the “Initial Term”);
provided that either party can terminate effective as of the end of the Initial
Term by providing written notice of termination prior to December 31, 2035;
provided further that, if Seller provides less than 2,000,000 tons of CTO in the
aggregate during the Initial Term, then, at Buyer’s option, the Initial Term may
be extended until Seller provides 2,000,000 tons of CTO in the aggregate, but in
no event shall such extension exceed five (5) years. Following the Initial Term,
this Agreement will continue to be effective until either party provides a three
year prior written notice of termination or until this Agreement is terminated
as provided herein (together with the Initial Term, the “Term”).



B.
Notwithstanding the foregoing, if Buyer determines to permanently shut down
refineries representing a reduction in annual refining capacity of at least
200,000 tons, then (i) Buyer may terminate this Agreement upon twelve (12)
months prior written notice to Seller and (ii) following receipt of Buyer’s
notice of termination, Seller shall have the right to terminate this Agreement
upon thirty (30) days prior written notice to Buyer.



C.
Seller will provide Buyer with at least thirty (30) days prior written notice of
a sale or full shut down of any Mill. At Seller’s option, either (x) Seller will
use its commercially reasonable efforts to require the new buyer of the Mill to
continue to produce and sell CTO on the terms set forth in this Agreement or (y)
Seller will supply the lost CTO volume from another mill location to the extent
that additional CTO (i) is available from such mill location and (ii) is not
contractually committed to be sold to a third party. For the avoidance of doubt,
to the extent that Seller sells CTO from other mill locations pursuant to the
immediately preceding sentence, Seller shall supply such CTO, if any, (a) first
to the extent of any volumes not contractually committed to be sold to a third
party and (b) then, if necessary, additional volumes that become available for
sale upon expiration or termination of such third-party contracts.

  





--------------------------------------------------------------------------------





3.
DEFAULT



A.
Notwithstanding anything to the contrary contained herein, either party may
terminate this Agreement, immediately, upon giving written notice to the other
party, if the other party liquidates or suspends all, or a substantial portion,
of its business; dissolves or terminates its existence; becomes insolvent or
unable to pay its debts as they mature; or commits any act of bankruptcy or
makes any arrangement, composition or assignment for the benefit or creditors
and such bankruptcy or other insolvency proceedings are not discharged within
sixty (60) days of the occurrence thereof, all of which events shall be
considered a default hereunder. Upon termination, the non-defaulting party may
seek such damages to which it may be entitled at law or in equity.



B.
If either party defaults in the performance of any provision of this Agreement,
the other party may give notice in writing of such default and, if after thirty
(30) days following the giving of such notice said default has not been
rectified, the other party may terminate this Agreement by providing written
notice of termination; provided, however, that if Seller is the defaulting
party, then such termination by Buyer shall be effective only with respect to
the defaulting Mill(s).



C.
The obligations imposed on each party in Sections 1(B), 8-10, and 15-16 shall
survive the termination or expiration of this Agreement.



4.
PURCHASE PRICE



Buyer shall pay Seller for CTO shipped to Buyer in any given calendar quarter at
the prices calculated in accordance with Exhibit B, F.O.B. the Mills.


5.
OTHER CONSIDERATIONS



Buyer and Seller agree to work together in good faith to try to improve quality
and quantity of CTO available for sale. Buyer agrees to make reasonable
technical assistance available for CTO production, recovery and optimization
issues. Furthermore, Buyer and Seller agree to meet (telephonically or in
person) at least once during each six-month period during the Term to review
mutual Mill CTO recovery efforts, projected output by Mill and Buyer’s demand to
monitor volume obligations and mitigation strategies.


6.
DELIVERY



A.
If requested by Buyer, Seller will inform Buyer of its estimate of the quantity
of CTO it may have available in any succeeding calendar quarter. Seller’s
estimate shall not obligate Seller to provide any minimum quantity.



B.
Delivery shall be made in as nearly equal monthly quantities as practicable;
provided, however, that Buyer acknowledges that Mill outputs may vary
significantly within any given calendar quarter.



C.
Title and risk of loss to all CTO shall pass to Buyer at the Mill when loaded
into Buyer’s Logistics Equipment, as mutually agreed upon.



D.
Seller shall properly package and label the CTO as required, pursuant to the
Hazardous Materials Transportation Regulations and OSHA Hazard Communication
Standard, and shall provide Buyer with a copy of Seller’s Safety Data Sheet
(SDS) with and/or prior to the first shipment of CTO hereunder. Thereafter,
Seller shall provide an updated copy of the SDS to Buyer only if there are
material changes to the information contained therein.



E.
Seller shall use commercially reasonable efforts to load CTO on a timely basis
into Logistics Equipment ordered into the Mills by Buyer pursuant to Section
1(E). In the event Buyer does not timely provide such Logistics Equipment to any
Mill, Seller shall provide notice to Buyer of such failure (a “Logistics Failure
Notice”). Buyer shall provide Seller with a written plan to provide sufficient
Logistics Equipment within twenty-four (24) hours of such Logistics Failure
Notice. If Buyer fails to provide such Logistics Equipment within twenty-four
(24) hours of such Logistics Failure Notice, then Seller has the right to
arrange for transportation and storage of such CTO from such Mill at Buyer’s
expense to a storage location identified by Buyer; provided that if Buyer fails
to timely notify Seller of such storage location upon Seller’s written request
then Seller shall have the right to arrange, at Buyer’s expense, for
transportation and storage of such CTO at a location of Seller’s choosing. If
Buyer fails to provide such Logistics Equipment from such Mill or storage
facility within seven (7) calendar days after such Logistics Failure Notice,
then Seller has the right to transfer or sell such CTO to another party,






--------------------------------------------------------------------------------





in which case Seller shall be released from its supply obligations hereunder
only to the extent of such third-party sale subject to the Logistics Failure
Notice, and Buyer shall pay any shortfall between the net price paid by such
third-party and the price Seller would have received from Buyer had Buyer timely
taken delivery of such CTO. Seller shall fully utilize available storage
capacity at the applicable Mill before arranging for additional storage,
transporting CTO off-site or selling or transferring to a third party. In
addition, Seller shall cause each Mill to maintain at least the amount CTO
storage capacity as set forth on Exhibit C.


F.
Buyer and each Mill shall identify a specific individual or group of individuals
(the “Tactical Team”) who shall communicate at least weekly to review
production, current inventory, and logistics plans relative to loading and
shipping schedules for CTO to be sold to Buyer hereunder. Such communication
frequency may be changed from time to time upon mutual written agreement by the
Tactical Team from Buyer and each Mill.





7.
TERMS OF PAYMENT



Seller shall invoice Buyer upon shipment of CTO, and Buyer shall pay each
invoice within thirty (30) days of the invoice date.


8.
WARRANTIES



Seller represents and warrants to Buyer, that (a) the CTO shall satisfy the
Specification requirements set forth in Section 1(B), (b) Seller will convey
good and marketable title to the CTO free and clear of any liens and
encumbrances, and (c) Seller shall manufacture the CTO in accordance with all
applicable laws, rules and regulations. Seller MAKES NO OTHER WARRANTIES, OF ANY
KIND WHATSOEVER, EXPRESS, IMPLIED, ORAL, WRITTEN, OR OTHERWISE, INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE.


9.
INDEMNIFICATION

A.
Seller shall indemnify, hold harmless, and defend Buyer, its affiliates, and
their respective officers, directors, managers, employees and agents (each an
“Indemnified Party”), from any and all claims, judgments, damages, losses,
liabilities, suits, costs and expenses (including reasonable attorney’s fees and
court costs) (each a “Claim” and collectively “Claims”) based upon, caused by,
arising out of or relating to (i) any breach of Seller’s representations,
warranties, covenants, agreements or obligations under this Agreement or (ii)
the negligence or willful misconduct of Seller, or its employees or agents.

B.
Seller shall not be liable for, and Buyer shall indemnify, defend and hold
harmless Seller and any Indemnified Party of Seller from and against any and all
Claims arising out of or resulting from the handling, use, manufacture,
processing, alteration, distribution, sale or marketing of the CTO, or any other
action or inaction with regard to the CTO, in each case after the delivery
thereof to Buyer (including, without limitation, product liability claims,
intellectual property claims, and any other liability for injuries, death,
losses or damages) except to the extent based upon, caused by, arising out of or
relating to (a) Seller’s breach of its representations, warranties, covenants,
agreements or obligations under this Agreement or (b) the negligence or willful
misconduct of Seller, or its employees or agent.

C.
In the event that any party hereunder seeks indemnification under this Section,
such party shall (i) promptly inform the indemnifying party of any claim, suit
or demand threatened or filed, (ii) permit the indemnifying party to assume
direction and control of the defense of claims resulting therefrom, provided
that the indemnifying party has agreed in writing to assume all liability with
respect to such claims and the indemnifying party may not, without the prior
written consent of the other party, consent to a settlement of any such claim
that (a) does not include a complete release from all liability in respect of
such claim or (b) grants any injunctive or equitable relief that would impact
the other party, and (iii) cooperate as requested (at the expense of the
indemnifying party) in the defense of such claims.



  





--------------------------------------------------------------------------------





10.
LIABILITY



A.
In no event shall EITHER party be liable for any incidental, consequential,
indirect or special losses or damages (including, without limitation, lost
profits, lost revenues and loss of business), whether foreseeable or not,
whether occasioned by any failure to perform or the breach of any
representation, warranty, covenant or other obligation under this Agreement for
any cause whatsoever.



B.
Notwithstanding ANYTHING HEREIN TO THE CONTRARY, Buyer’s sole and exclusive
remedies for Below Standard Products and/or for breach of the warranty set forth
in Section 8(a) are the procedures and provision of credits set forth in Section
1.



11.
FORCE MAJEURE



Either party shall be excused to the extent that its performance is prevented or
delayed by any circumstance reasonably beyond its control, including, but not
limited to, delays arising out of acts of God, war, terrorism, acts or orders of
a government, agency or instrumentality thereof, embargoes, strikes or other
concerted acts of workmen (whether of Seller or other persons), or any other
causes, circumstances or contingencies within or without the United States of
America, which are beyond such party’s reasonable control (each a “Force Majeure
Event”). The affected party shall promptly notify the other party of the nature
and estimated duration of the event and work to resolve such event.
Notwithstanding any events operating to excuse the performance by either party,
this Agreement shall continue in full force for the remainder of the Term;
provided, however, the non-affected party shall have the right to terminate this
Agreement if such event continues for at least sixty (60) days and, if the
affected party is the Seller, then such termination shall be effective only as
it relates to the Mill(s) impacted by such Force Majeure Event. During any Force
Majeure Event that causes Buyer to be unable to satisfy its obligations under
this Agreement to purchase and timely remove quantities CTO from any Mill,
Seller may transfer or sell such quantities to another party, in which case
Seller shall be released from its supply obligations hereunder to the extent of
such third-party transfer or sale until such Force Majeure Event is no longer in
effect.


12.
ASSIGNMENT



This Agreement may not be assigned either voluntarily or involuntarily by either
party without first obtaining the written consent of the other party thereto
which consent shall not be unreasonably delayed, conditioned, or withheld;
provided, however, that either party may assign or otherwise transfer all of its
rights and obligations under this Agreement to any entity controlling,
controlled by or under common control with such party, upon prior written notice
to the other party. For purposes of this Section 12, an assignment shall be
deemed to include: (a) a sale of all or substantially all of the assets of a
party; (b) a sale of more than fifty (50%) percent of the equity of a party or
(c) a merger, consolidation or amalgamation of a party into or with any other
person or entity. In each case of assignment the entity to which the Agreement
is assigned shall accept all the duties and obligations of the assigning party
hereunder.


13.
TAXES



Buyer shall pay all sales, use, excise and similar taxes which are required by
applicable law to be paid by Buyer in connection with the sale of CTO from
Seller to Buyer under this Agreement.




14.
NOTICE



Any notice which a party hereto is required to give or may desire to give in
connection with this Agreement shall be in writing and shall either be (a)
delivered in person, (b) sent standard overnight courier or (c) mailed,
registered or certified mail, return receipt requested, postage prepaid and
addressed to the attention of the party intended as the recipient at the address
listed below. All such notices shall be deemed to have been received (x) upon
the date of delivery, if hand delivered, sent by overnight delivery; or (y) on
the third business day after deposit in a regularly maintained receptacle for
the deposit of United States mail if mailed, registered or certified mail,
return receipt requested, postage prepaid and addressed as specified below.
    
    













--------------------------------------------------------------------------------





To Seller:
 
 
 
Georgia-Pacific LLC
 
Attn: VP-Containerboard and Cellulose Manufacturing
 
133 Peachtree Street N.E.
 
Atlanta, GA 30303
 
 
 
Copy to:
 
Georgia-Pacific LLC
 
Attn: Law Department
 
133 Peachtree Street N.E.
 
Atlanta, GA 30303
 
 
To Buyer:
 
 
 
Ingevity Corporation
 
Attn: CTO Procurement Manager
 
5255 Virginia Avenue
 
North Charleston, SC 29406
 
 
 
Copy to:
 
Ingevity Corporation
 
Attn: Law Department
 
5255 Virginia Avenue
 
North Charleston, SC 29406





15.
CONFIDENTIALITY



Any party receiving Confidential Information (as defined below) from the other
party shall maintain the confidential and proprietary status of such
Confidential Information, keep such Confidential Information and each part
thereof within its possession or under its control sufficient to prevent any
activity with respect to the Confidential Information that is not specifically
authorized by this Agreement, use commercially reasonable efforts, in each case,
to prevent the disclosure of any Confidential Information to any other person or
entity, and use commercially reasonable efforts to ensure that such Confidential
Information is used only for those purposes specifically authorized herein;
provided, however, that such restrictions shall not apply to any Confidential
Information which is (a) independently developed by, or already in possession
of, the receiving party, (b) in the public domain at the time of its receipt or
thereafter becomes part of the public domain through no fault of the receiving
party, (c) to receiving party’s knowledge, received without an obligation of
confidentiality from a third party having the right to disclose such
information, (d) released from the restrictions of this Section 15 by the
express written consent of the other party hereto, or (e) compelled to be
disclosed by law or pursuant to a court order (the disclosing party shall,
however, use commercially reasonable efforts to obtain confidential treatment of
any such disclosure). “Confidential Information” shall mean: (x) the terms and
conditions of this Agreement and (y) all information and records relating to the
operation of each other’s business, including, without limitation, trade
secrets, technical information, development, production, sales, marketing,
pricing and financial details related to the refining of CTO. Each party shall,
upon the other party’s written request, return or destroy all Confidential
Information of the other party within thirty (30) days following the termination
of this Agreement for any reason.


16.
GOVERNING LAW; WAIVER OF JURY TRIAL



This Agreement shall be construed under and in accordance with the laws of the
state of Delaware. The parties expressly reject the applicability to this
Agreement of the United Nations Convention on Contracts for the International
Sale of Goods. Any legal action arising out of or concerning a dispute,
controversy or claim pursuant to, in connection with or in relation to this
Agreement, shall be subject to the exclusive jurisdiction of, the U.S. District
Court for Delaware, or the Circuit Court of the County of New Castle, Delaware.
Each party expressly submits to the venue and jurisdiction of the foregoing
courts, and further agrees that, in the event of any action or suit as to any
matters of dispute among the parties,





--------------------------------------------------------------------------------





service of process may be made upon the other parties by mailing a copy of the
summons and/or complaint to such other party at the address set forth in Section
15. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


17.
WAIVER; AMENDMENT



Except as otherwise expressly provided herein, the failure or delay by either
party to exercise any of its rights hereunder shall not be construed to be a
waiver of any of such rights. The provisions of this Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by both parties. No waiver of any performance required under this Agreement
shall be deemed a waiver of future compliance with all of the terms hereof.


18.
COUNTERPARTS; FACSIMILE SIGNATURE



This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument. A signature sent by electronic mail pdf or
facsimile transmission shall be as valid and binding upon the party as an
original signature of such party.


19.
ENTIRE AGREEMENT



This Agreement constitutes the entire Agreement between the parties hereto with
respect to the subject matter hereof and there are no understandings,
representations or warranties of any kind whatsoever except as expressly herein
set forth. All modifications to this Agreement shall be in writing and signed by
Buyer and Seller. A failure to exercise any right hereunder with respect to any
breach shall not constitute a waiver of such right with respect to any
subsequent breach.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


GEORGIA-PACIFIC LLC
 
INGEVITY CORPORATION
 
 
 
By: /s/ Kevin A. Heath                              
 
By: /s/ Ed Woodcock                               
Name: Kevin A. Heath
 
Name: Ed Woodcock
Title: Senior Vice President - Sourcing
 
Title: Executive Vice President &
 
 
President, Performance Materials
Date: March 8, 2018
 
Date: March 8, 2018
 
 
 
 
 
 
 
 
 






































--------------------------------------------------------------------------------




























